In re Canal Insurance Company; — Defendants); applying for writ of certiorari and/or review; Parish of St. Landry, 27th Judicial District Court, Div. “C”, No. 92-C-1389; to the Court of Appeal, Third Circuit, No. CA95-1415.
Granted. The judgment of the court of appeal is vacated and set aside. The case is remanded to the court of appeal for reconsideration, particularly regarding the application of La.R.S. 22:1220 B(3) to the facts of this case. See Theriot v. Midland Risk Insurance Company, Inc., 95-2895 (La. 5/20/97), 694 So.2d 184.
KNOLL, J., not on panel; recused.